DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 1, 3, 19, 25, 82, and 84 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Final Office Action mailed 12/02/2021. The cancellation of claim 20 and the presentation of claim 93 is also acknowledged. 
Response to Arguments
All arguments considered were filed 12/30/2021. 
Applicant’s arguments, see pg. 9, lines 6-22, with respect to the Specification and Drawings have been fully considered and are persuasive.  The objections to the Specification and Drawings have been withdrawn. 
Applicant’s arguments, see pg.9, line 23 - pg. 11, line 10, with respect to the 112(b) rejections of claims 1, 3, 13-14, 16-17, 19-20, 22, 25-26, 82-83, and 91-92 have been fully considered and are persuasive.  The 112(b) rejections of claims 1, 3, 13-14, 16-17, 19-20, 22, 25-26, 82-83, and 91-92 have been withdrawn. 
Applicant’s arguments, see pg. 12, line 10 - pg. 13, line 22, with respect to the 102 rejections of claims 1, 3, 13-14, 16-17, 19, 22, 25-26, 82-83, and 93 have been fully considered and are persuasive.  The 102 rejections of claims 1, 3, 13-14, 16-17, 19, 22, 25-26, 82-83, and 93 have been withdrawn. 
Applicant’s arguments, see pg. 13, line 23 - pg. 15, line 10, with respect to the 103 rejections of claims 84-89 and 91-92 have been fully considered. Applicant’s arguments on pg. 13, line 23 - pg. 14, line 8, pg. 14, lines 16-22, and pg. 15, lines 5-10 are persuasive.  The 103 rejections of claims 84-89 and 91-92 have been withdrawn. 
	Regarding the argument on pg. 14, lines 9-15, that Northrop fails to teach a pattern where wider slots and narrower slots are distributed on either side of the tubular member, Northrop teaches in par. 0035 that the wider slots 330a and the narrower slots 330b/330c can 
	Regarding the argument on pg. 14, line 23 – pg. 15, line 4, one having ordinary skill in the art will recognize that a preferential bending direction can be obtained with a pattern of wider slots and narrower slots being distributed on either side of a tubular member as long as the distribution of at least one of the configurations of slot varies from one side to another (ex. an arraignment wherein both sides of the tubular member has an equal number of narrower slots, but wherein one side has twice as many wide slots as the other, would result in a preferential bending direction while still having the wide slots and the narrow slots being distributed on either side of the tubular member). 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christopher DeVore on 01/24/2022.
The application has been amended as follows: 
In claim 1, lines 16-17, “tubular body” has been amended to read --tubular wall--
In claim 22, line 2, “the tip opening” has been amended to read --the at least one tip opening--
In claim 25, lines 4-5, “said compression forces or an increased internal pressure” has been amended to read --said compression force or said increased internal pressure—
In claim 82, line 3, “tubular body” has been amended to read --tubular body member--
REASONS FOR ALLOWANCE
Claims 1, 3, 13-14, 16-17, 19, 22, 25-26, 82-89, and 91-93 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Horvath discloses a cannula for subcutaneous infusion of a therapeutic agent, wherein the cannula has a distal tip opening and set of weakened portions alternating about a circumference of a tubular wall. However, the weakened portions are not formed at the same circumferential location of the tubular body. Although Horvath discloses embodiments where multiple weakened portions are formed at the same circumferential location about a tubular wall, the weakened portions in those embodiments are of the same configuration. The prior art made of record, either alone or in combination, fails to disclose or render obvious a cannula wherein sets of weakened portions alternate about a tubular wall wherein the alternating sets are also formed at the same circumferential location of the tubular wall. 
Regarding claim 84, Horvath in view of Northrop discloses a cannula for subcutaneous infusion of a therapeutic agent comprising a plurality of narrower slits and a plurality of wider slits. However, Horvath in view of Northrop fails to disclose the slits alternate about a circumference of the tubular body member. The prior art made of record, either alone or in combination, fails to disclose or render obvious a cannula wherein a plurality of narrower slits and a plurality of wider slits alternate about a circumference of a tubular body member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783   
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783